



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Nguyen, 2014 ONCA 7

DATE: 20140108

DOCKET: C55460

Rouleau, Van Rensburg and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Thanh Bao Nguyen

Appellant

Ron Ellis, for the appellant

Jeanette Gevikoglu, for the respondent

Heard: January 6, 2014

On appeal from the conviction entered on February 7, 2012
    by Justice L.C. Leitch of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals from his convictions for production of marijuana,
    possession of marijuana for purposes of trafficking and theft under.

[2]

The appellant argues that the presence of the appellants car, on two
    occasions at the premises, where the grow-op was located, the appellants
    possession and use of the garage door opener, the sighting of the appellant
    coming from the area of the front door of the premises, the appellant exiting
    from the garage about five hours after the police had commenced observation of
    the premises and finally, the seizure from the appellants home of documents
    related to the operation of a grow-op, do not support the inference drawn by
    the trial judge that the appellant had the required knowledge and control.

[3]

If the facts are taken individually this may well be so. The trial judge
    however must consider the evidence as a whole. The appellant agrees that the
    evidence established that the grow-op would have been obvious to anyone
    entering the home. In our view the whole of the evidence fully supported the further
    inference drawn by the trial judge that the appellant had been inside the home.
    The trial judges reasons demonstrate that she was well aware of her role in
    assessing a case based on circumstantial evidence. She correctly instructed
    herself on the law, carefully reviewed the evidence and concluded that the only
    reasonable inference to be drawn from these facts was that the appellant had
    the required knowledge and control. We see no basis to interfere.

[4]

Finally, the trial judge did not, as the appellant suggests, in his
    factum, draw improper inferences from the documents seized from the appellants
    home. She acknowledged the defence submission that there were difference
    inferences that could be drawn and concluded that the documents alone would not
    put the appellant inside the grow-op. She based her finding of guilt on all of
    the evidence.

[5]

For these reasons, the appeal is dismissed.


